Order entered April 29, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-00745-CR

                              RABYL RIYAZ NATHOO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-82434-2017

                                            ORDER
        On April 25, 2019, the State filed a motion for extension of time to file State’s brief and

tendered its appellee’s brief in this case. We GRANT the motion and ORDER the brief filed as

of the date of this order.


                                                       /s/   BILL WHITEHILL
                                                             PRESIDING JUSTICE